     Case 4:18-cr-00575 Document 189 Filed on 08/28/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:18−cr−00575

Jack Stephen Pursley




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Lynn N Hughes
PLACE:
Courtroom 11C
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 8/29/2019
TIME: 04:00 PM

TYPE OF PROCEEDING: Miscellaneous Hearing
Order − #186
Jury Instructions − #187
Jury Instructions − #188


Date: August 28, 2019
                                                        David J. Bradley, Clerk
